Hill, Justice.
This court has jurisdiction of "all divorce and alimony cases.” Code Ann. § 2-3704. This case is a garnishment against the United States of America by a former wife to collect permanent alimony allegedly due her from her former husband, a retired government employee. Although the husband appeared to contest the applicability of Ga. L. 1975, p. 1291, this is not an "alimony case” within the meaning of Code Ann. § 2-3704 which establishes the jurisdiction of this court. The husband prevailed in the court below and there are no other issues in this case which would give this court jurisdiction.
Appellant urges that this court has pending before it other appeals which may be controlling in this case. See Coursin v. Harper, No. 30570, argued January 12, 1976. See also C. & S. Nat. Bank v. Plott, No. 30596, certiorari granted January 7,1976. Although appellant’s argument may be correct as a matter of fact, it does not authorize this court to assume jurisdiction in a case over which it has none. Therefore, this case must be and is transferred to the Court of Appeals.

Transferred to the Court of Appeals.


All the Justices concur.